Citation Nr: 1700578	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  14-00 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Barbara Burns Harris, Esq.


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel



INTRODUCTION

The Veteran had active duty service from April 1975 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the issue for further development in August 2014.  In August 2015, the Board denied entitlement to service connection for hypertension.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In an August 2016 Joint Motion for Remand (JMR) the parties agreed that the Board's decision should be vacated.  In August 2016, the Court vacated the Board's decision, and remanded the issue to the Board for action consistent with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2016 JMR noted that the October 2014 VA examiner referenced evidence related to a 1988 hospital stay.  The parties to the JMR noted that the medical records from that stay were not part of the claims file at the time of the examination, and it was unclear where the examiner obtained information pertaining to the 1988 hospital stay.  Since the August 2016 JMR, the records    from the 1988 hospital stay with pacemaker insertion have been associated with   the claims file, along with a treatment report dated in 1973, prior to the Veteran's entrance on active duty, which stated a history that the Veteran had been medically discharged from the Navy for hypertension.  The Board notes that a medical report from Dr. Danzell dated in September 2016 was also submitted, but that opinion was based in part on the belief that the Veteran was on active duty in 1973, when the record reflects the Veteran's only active duty service was in 1975.

As noted above, review of the record suggests the Veteran may have had inactive service prior to his one month period of active duty in 1975, possibly with the Navy.  Additionally, the record suggests he had reserve service in the 1980s and/or 1990s. In light of the above, the Board finds that a request for service personnel records should be made for his Army service in 1975, service prior to 1975 (possibly around 1973 and with the Navy), and reserve service since 1975.  Additionally, a request for any service treatment records for reserve service prior to 1975, possibly with the Navy, should be requested as well.  All requests should be sure to include the Veteran's prior name.

Accordingly, the case is REMANDED for the following action:

1.  Request through official sources service personnel records for the Army active duty in 1975, inactive or reserve service prior to 1975 (possibly in 1972 and 1973 with the Navy), and reserve service since 1975.  All request and responses should be documented in the claims file, and should include the Veteran's prior name.  If records are not available, a finding of whether further efforts to obtain such records would be futile should be made.  If additional information is needed from the Veteran to request the records, the Veteran should be asked to provide it.

2.  After the above has been completed to the extent possible and available records have been associated with the claim file, return the claims file to the October 2014 VA hypertension examiner to obtain an addendum opinion.  The physician should review the claims file, to specifically include the recently received treatment records from 1973 (prior to his entrance on active duty), the 1988 hospital admission for pacemaker insertion, and the September 2016 medical statement from Dr. Danzell, along with any additional service records received.  The physician should indicate whether those records in any way change his opinion provided on the October 2014 VA examination report that the in-service hypertension existed prior to active service and was not aggravated beyond normal progression by service, and that the currently diagnosed hypertension is not related to service.  The physician should explain the reasons for his conclusion.  

If the 2014 examiner is not available, forward the claims file to another physician to obtain an addendum opinion  as to whether the currently diagnosed hypertension is related to the hypertension noted in service.  In rendering this opinion, the physician should indicate whether he/she agrees or disagrees with the conclusions from the October 2014 examination report the in-service hypertension existed prior to active service, was not aggravated beyond normal progression by service, and that the currently diagnosed hypertension is not related to service.  The physician should explain the reasoning for his/her opinion. 

If an additional examination is required to sufficiently address this request, then a new examination should be scheduled.  

3.  After completion of the above and any other development deemed necessary, review the expanded record and determine if service connection is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




